Snapshot - 2:19CR00066-1                                                                                                                        Page 1 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                                  UNITED STATES DISTRICT COURT
                                                     Eastern District of California
                     UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                v.                                          Case Number: 2:19CR00066-1
                         DAVID CRAWFORD                                     Defendant's Attorney: Jerome Price, Assistant Federal Defender

      THE DEFENDANT:
           pleaded guilty to counts 1, 2 and 3 of the Information.
           pleaded nolo contendere to count(s)      , which was accepted by the court.
           was found guilty on count(s)     after a plea of not guilty.
      The defendant is adjudicated guilty of these offenses:
      Title & Section                   Nature of Offense                                                       Offense Ended         Count
                                            ASSAULTING, RESISTING, OR IMPEDING CERTAIN
       18 U.S.C § 111(a)                                                                                        4/9/2019              1 and 2
                                            OFFICERS OR EMPLOYEES
                                            UNAUTHORIZED ENTRY ONTO A MILITARY
       18 U.S.C. § 1382                                                                                         4/9/2019              3
                                            INSTALLATION

             The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

           The defendant has been found not guilty on count(s)      .
           Count(s)      dismissed on the motion of the United States.
           Indictment is to be dismissed by District Court on motion of the United States.
           Appeal rights given.                      Appeal rights waived.

              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
      residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
      ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
      circumstances.
                                                                            12/9/2019
                                                                            Date of Imposition of Judgment
                                                                            /s/ Carolyn K. Delaney
                                                                            Signature of Judicial Officer
                                                                            Carolyn K. Delaney, United States Magistrate Judge
                                                                            Name & Title of Judicial Officer
                                                                            12/12/2019
                                                                            Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo                                                       12/12/2019
Snapshot - 2:19CR00066-1                                                                                                             Page 2 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
      DEFENDANT: DAVID CRAWFORD                                                                                                 Page 2 of 4
      CASE NUMBER: 2:19CR00066-1

                                                                 IMPRISONMENT

      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      TIME SERVED.

            No TSR: Defendant shall cooperate in the collection of DNA.

            The court makes the following recommendations to the Bureau of Prisons:

            The defendant is remanded to the custody of the United States Marshal.

             The defendant shall surrender to the United States Marshal for this district
                    at     on     .
                    as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                     before       on    .
                     as notified by the United States Marshal.
                     as notified by the Probation or Pretrial Services Officer.
             If no such institution has been designated, to the United States Marshal for this district.

                                                                       RETURN
      I have executed this judgment as follows:




              Defendant delivered on                                                        to
      at                                                   , with a certified copy of this judgment.



                                                                              United States Marshal


                                                                              By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo                                            12/12/2019
Snapshot - 2:19CR00066-1                                                                                                                  Page 3 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 3 - Supervised Release
      DEFENDANT: DAVID CRAWFORD                                                                                                      Page 3 of 4
      CASE NUMBER: 2:19CR00066-1

                                                                 SUPERVISED RELEASE
       Upon release from imprisonment, you will be on supervised release for a term of :
       1 year.

                                                          MANDATORY CONDITIONS

       1. The defendant shall complete the Homeless Veterans Rehabilitation Program at the Dept. of Veterans Affairs Palo Alto Health
       Care System in Menlo Park, Ca.; Upon admittance to the HVRP, the defendant shall complete an assessment for substance use
       disorder treatment and follow the recommendations of the assessment during the HVRP program; While at the HVRP, on a monthly
       basis, the defendant shall provide the Asst. U.S. Attorney with a letter from HVRP stating whether he has been adhering to the
       recommendations of the substance use disorder treatment. .

       2. You must not commit another federal, state or local crime. 3. The defendant shall notify the U.S. Attorney's Office within 72 hours
       of being arrested. 4. The defendant shall notify the Federal Defender's Office & U.S. Attorney's Office within 72 hours of changing
       residences.

            The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future substance
            abuse.

            You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution.

            You must cooperate in the collection of DNA as directed by the probation officer.

            You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense.

            You must participate in an approved program for domestic violence.

       You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
       attached page.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo                                                 12/12/2019
Snapshot - 2:19CR00066-1                                                                                                                     Page 4 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 5 - Criminal Monetary Penalties
      DEFENDANT: DAVID CRAWFORD                                                                                                         Page 4 of 4
      CASE NUMBER: 2:19CR00066-1

                                                    CRIMINAL MONETARY PENALTIES

              The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

                                                                    Assessment                          Fine             Restitution
               TOTALS                                                 $60.00
            The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
            after such determination.


            If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
            otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
            victims must be paid before the United States is paid.

            Restitution amount ordered pursuant to plea agreement $

            The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
            the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
            subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

            The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                   The interest requirement is waived for the                fine         restitution

                   The interest requirement for the               fine         restitution is modified as follows:


            If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
            through the Bureau of Prisons Inmate Financial Responsibility Program.

            If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
            shall be through the Bureau of Prisons Inmate Financial Responsibility Program.
      *Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
      on or after September 13, 1994, but before April 23, 1996.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo                                                    12/12/2019
